            Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



    JANE DOE I and JANE DOE II, on behalf of            )
    themselves and all others similarly situated,       )
                                                        )   2:20-cv-359
                  Plaintiffs,                           )
                                                        )   Judge Marilyn J. Horan
           vs.                                          )
                                                        )
    UPMC,                                               )
                                                        )
                  Defendant.                            )
                                                        )



                                      OPINION AND ORDER

          Plaintiffs, currently proceeding under pseudonyms, 1 filed the present class action against

Defendant UPMC in the Court of Common Pleas of Allegheny County, Pennsylvania. (ECF No.

1-2). Plaintiffs seek redress under Pennsylvania law for UPMC’s alleged disclosure of Plaintiffs’

personally identifiable information to third parties for internet marketing purposes without

Plaintiffs’ knowledge or authorization. UPMC removed the matter to federal court, citing two

bases: federal officer removal jurisdiction, under 28 U.S.C. § 1442(a)(1), and class action

diversity jurisdiction, pursuant to the Class Action Fairness Act, at 28 U.S.C. § 1332(d). (ECF

No. 1). Plaintiffs seek remand of the case back to state court. (ECF No. 11). In support of their

Motion to Remand, Plaintiffs filed two additional Motions. The first asks the Court to allow

discovery related to citizenship of the class members. (ECF No. 13). The second asks the Court

to take judicial notice of certain Census information related to citizenship of the class members,


1
 Plaintiffs filed a Motion to Proceed Under Pseudonym along with their Complaint. (ECF No.
1-2, at 209). The parties have stipulated that said Motion should be decided by the court that
ultimately addresses the merits of this case, that is, after this Court decides the Motion to
Remand. (ECF No. 4).


                                                    1
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 2 of 17




as well as a letter from UPMC to the federal government. (ECF No. 15). The parties have

briefed the issues, (ECF Nos. 12, 14, 16, 22, 24, 26, 27, 35), and the Court heard oral argument

on the Motion to Remand. The Motions are now ripe for decision.

       For the following reasons, the Motion to Remand will be denied, and both the Motion for

Jurisdictional Discovery and the Request for Judicial Notice will be denied as moot.


I. Background

       Plaintiffs bring this action individually and on behalf of a class of plaintiffs consisting of

“[a]ll Pennsylvania residents who are, or were, patients of UPMC or any of its affiliates, and who

used UPMC’s web properties, including, but not limited to, UPMC.com and the Patient Portal at

myupmc.upmc.com.” (ECF No. 1-2, at ¶ 367). According to the Complaint, UPMC

“encourages patients to exchange communications” through its website and patient portal “to

search for a doctor, learn more about their conditions and treatments, access medical records and

test results, and make appointments.” Id. at ¶ 5. Plaintiffs allege that UPMC then re-directs

certain personally identifiable information and patient communication content from its website

and patient portal to third parties, such Facebook and Google, for marketing purposes without

patients’ consent. Id. at ¶¶ 10–13. Plaintiffs contend that through this conduct, UPMC fails to

uphold its obligations and promises to protect patients’ privacy. Id. at ¶¶ 3, 6–11. Plaintiffs thus

bring the following claims: in Count I, breach of provider-patient confidentiality; in Count II,

violation of Pennsylvania’s Wiretapping and Electronic Surveillance Control Act, 18 P.S. § 5701

et seq.; in Count III, violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection

Law, 73 P.S. § 201-1 et seq.; in Count IV, identity theft, in violation of 40 P.S. § 4120; in Count

V, negligence; and in Count VI, intrusion upon seclusion.




                                                  2
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 3 of 17




       UPMC removed the matter to federal court primarily on the basis of the federal officer

removal jurisdiction, found at 28 U.S.C. § 1442. (ECF No. 1). In UPMC’s Notice of Removal,

UPMC states that when it engaged in the complained-of conduct, it was acting under the

Department of Health and Human Services (DHHS), the Centers for Medicare and Medicaid

Services (CMS), and the Office of the National Coordinator for Health Information Technology,

to implement DHHS’s voluntary electronic health records incentive program, known as the EHR

Incentive Program or, more commonly, the Meaningful Use Program. Id. at ¶¶ 16–24. Through

the Meaningful Use Program, the federal government makes incentive payments to healthcare

providers who increase their use of, as well as patient engagement with, electronic health

records, or “EHR.” Id. at ¶ 14. This program came about as a result of the federal government’s

goal of a “‘nationwide implementation of interoperable health information technology in both the

public and private health care sectors.’” Id. at ¶ 18 (quoting Exec. Order 13,335, 69 Fed. Reg.

24,059 (Apr. 27, 2004)). According to UPMC, Plaintiffs’ claims “effectively ask[] a court to

intervene in the operation of a federal program and hold that the federal government, UPMC, and

most other healthcare systems are all violating state law.” Id. at 1–2. As such, UPMC argues,

this matter belongs in federal court. Id. Plaintiffs disagree. (ECF Nos. 11, 12).

       UPMC also contends that removal is proper under the Class Action Fairness Act

(CAFA), at 28 U.S.C. § 1332(d), in that the amount in controversy exceeds $5,000,000 and

minimal diversity exists. (ECF No. 1, at ¶ 66). In response, Plaintiffs argue that the “home

state” exception to CAFA applies, which requires the Court to remand the matter to state court if

more than two-thirds of the class are citizens of the same state as the primary defendant. (ECF

No. 12, at 8). Plaintiffs ask that the Court take judicial notice of certain information and that

they be allowed to engage in discovery related to the citizenship of the potential class, so that




                                                  3
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 4 of 17




they may show that more than two-thirds of the class are citizens of Pennsylvania. (ECF No. 13,

15).


II. Discussion

       A defendant who faces a lawsuit in state court may remove that lawsuit to federal court

when certain jurisdictional criteria are met. 28 U.S.C. §§ 1441–55. The defendant must, among

other things, provide a “notice of removal . . . containing a short and plain statement of the

grounds for removal.” 28 U.S.C. § 1446. Much like a complaint, the notice of removal “must

allege the underlying facts supporting each of the requirements for removal jurisdiction.” In re

Commonwealth’s Motion to Appoint Counsel Against or Directed to Defender Ass’n of Phila.

(Defender Ass’n), 790 F.3d 457 (3d Cir. 2015) (internal quotations omitted).

       If the plaintiff believes that removal was improper—that the federal court does not have

subject matter jurisdiction or that the defendant did not follow the proper removal procedure—

then the plaintiff may ask the federal court to remand the lawsuit to the state court. 28 U.S.C.

§ 1447(c). A motion to remand is analyzed under the same framework as a Rule 12(b)(1) motion

to dismiss for lack of subject matter jurisdiction. Papp v. Fore-Kast Sales Co., 842 F.3d 805,

811 (3d Cir. 2016). The removing defendant, as the party seeking to invoke the court’s subject

matter jurisdiction, thus carries the burden of establishing the court’s jurisdiction. Samuel-

Bassett v. Kia Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004). The plaintiff may challenge

whether the defendant has done so, through either a facial challenge or a factual challenge to the

notice of removal. Papp, 842 F.3d at 811. In a facial challenge, the court looks to the face of the

notice of removal and accepts as true the facts alleged by the defendant. Id.; Hartig Drug Co. v.

Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir. 2016) (explaining that a facial 12(b)(1) challenge

is similar to a 12(b)(6) motion to dismiss for failure to state a claim). If the court cannot



                                                  4
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 5 of 17




conclude, based on facts alleged in the notice of removal, that the jurisdictional requirements are

met, then the court must remand the matter to state court. 28 U.S.C. § 1447(c). A factual

challenge, however, “involves the presentation of competing facts,” but “should only be

considered to the extent that the facts presented, if persuasive, would directly undermine” an

element required for jurisdiction. Papp, 842 F.3d at 811 and n.4.

       Plaintiffs here challenge the Court’s jurisdiction under both the federal officer removal

statute and CAFA. As to federal officer removal, Plaintiffs raise a facial challenge to the Notice

of Removal. The Court therefore must analyze the Notice of Removal, as it pertains to federal

officer removal, much in the same way it would a complaint under Rule 12(b)(6). Regarding

removal under CAFA, however, Plaintiffs raise a factual challenge by offering competing facts

and by seeking discovery concerning the citizenship of the potential class. As the Court will

explain, the Court does not need to reach the CAFA issue, as the Motion to Remand can be

resolved on federal officer removal grounds.


A. Federal officer removal

       The federal officer removal statute provides, in relevant part, that a state civil action may

be removed to federal court if it “is against or directed to . . . [t]he United States or any agency

thereof or any officer (or any person acting under that officer) of the United States or of any

agency thereof, in an official or individual capacity, for or relating to any act under color of such

office.” 28 U.S.C. § 1442(a)(1). This removal statute differs from other removal statutes in two

significant ways. First, most removal statutes “are to be strictly construed against removal and

all doubts should be resolved in favor of remand.” A.S. v. SmithKline Beecham Corp., 769 F.3d

204, 208 (3d Cir. 2014) (internal quotations omitted). In contrast, the federal officer removal

statute is to be construed broadly and in favor of removal. Defender Ass’n, 790 F.3d at 466–67.



                                                  5
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 6 of 17




Second, the well-pleaded complaint rule generally applies to removal statutes, but the federal

officer removal statute is excepted from that rule. Id. at 466. The well-pleaded complaint rule

says that, absent diversity jurisdiction, “a defendant may not remove a case to federal court

unless the plaintiff’s complaint establishes that the case arises under federal law.” Kircher v.

Putnam Funds Trust, 547 U.S. 633, 644 n.12 (2006). The federal officer removal statute,

however, is based on whether the defendant’s notice of removal states a colorable federal

defense. Defender Ass’n, 790 F.3d at 466.

       In order for a defendant to properly remove under this statute, the defendant must show

that (1) he is a “person” within the meaning of the statute; (2) the plaintiff’s claims are based

upon the defendant’s conduct “acting under” the United States, its agencies, or its officers; (3)

the plaintiff’s claims against him are “for or relating to” an act under color of federal office; and

(4) the defendant raises a colorable federal defense to the plaintiff’s claims. Id. at 467. UPMC

and Plaintiffs contend, and the Court agrees, that UPMC is a “person” within the meaning of the

federal officer removal statute. See id. at 467–68 (holding that “person” includes corporations

and other business entities). The parties dispute the other three elements.


       i. Whether UPMC was “acting under” the United States, its agencies, or its officers

       The first element that the parties dispute is whether Plaintiffs’ claims are based upon

UPMC’s conduct “acting under” the United States, its agencies, or its officers. As explained by

the Supreme Court and the Third Circuit, “[t]he words ‘acting under’ describe ‘the triggering

relationship between a private entity and a federal officer.’” Id. at 468 (quoting Watson v. Philip

Morris Companies, Inc., 551 U.S. 142, 149 (2007)). Although “acting under” suggests

something “akin to an agency relationship,” Cty. of San Mateo v. Chevron Corp., 960 F.3d 586,

599 (9th Cir. 2020) (citing Watson, 551 U.S. at 151), the phrase is broad and, like the federal



                                                  6
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 7 of 17




officer removal statute as a whole, should be construed liberally, Defender Ass’n, 790 F.3d at

468; Papp, 842 F.3d at 812. Thus, the relevant inquiry to determine the existence of the requisite

relationship is not whether there is an agent-principal arrangement between the private entity and

the government. See Watson, 551 U.S. at 156 (indicating that the types of relationships that may

trigger the federal officer removal statute include, but are not limited to, those established by

contract or payment, employer-employee relationships, and agent-principal arrangements).

Rather, the proper question is whether the private entity’s complained-of conduct “‘involve[s] an

effort to assist, or to help carry out, the duties or tasks of the federal superior.’” Defender Ass’n,

790 F.3d at 468 (quoting Watson, 551 U.S. at 152).

        Supreme Court and Third Circuit decisions provide some boundaries for this broad

inquiry into what constitutes “an effort to assist, or to help carry out” a federal superior’s duties

or tasks. As an initial matter, it is not necessary that the complained-of conduct be done at the

specific behest of the federal superior. Papp, 842 F.3d at 813. It is enough that the complained-

of conduct took place while the private entity provided assistance to the federal superior. Id.

Moreover, any dispute about whether the allegedly wrongful conduct was outside the scope of

the private entity’s duties is the very thing that should be left to a federal court to decide.

Defender Ass’n, 790 F.3d at 472 (“As the Supreme Court has noted, whether a federal officer

defendant has completely stepped outside of the boundaries of its office is for a federal court, not

a state court, to answer.”). After all, the federal officer removal statute is triggered when the

plaintiff’s “allegations are directed at the relationship between the [private entity-defendant] and

the [federal officer or agency].” Id. at 470.

        The “classic case of such assistance” occurs when a private contractor helps the federal

government by producing an item that it needs. Papp, 842 F.3d at 812 (citing Watson, 551 U.S.




                                                   7
           Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 8 of 17




at 153). Likewise, a private entity is “acting under” a federal officer when the government uses

that private entity “to achieve an end it would have otherwise used its own agents to complete.”

Id. (internal quotations omitted). For example, in Papp v. Fore-Kast Sales Co., the plaintiff

brought a failure-to-warn product liability suit in state court against several defendants, including

Boeing. Id. at 809. The plaintiff alleged that his wife “suffered secondary ‘take home’ asbestos

exposure while washing the work clothes of her first husband.” Id. Her first husband’s work

involved sandblasting the landing gear of C-47 military cargo planes, which were built by

Boeing’s predecessor company for the United States Navy and Air Force. Id. Boeing removed

the matter to federal court on the basis of the federal officer removal statute. Id. at 810. The

Third Circuit found that Papp presented “an archetypal case” of an entity “acting under” a

federal officer, in that the plaintiff’s allegations were “directed at actions Boeing took while

working under a federal contract to produce an item the government needed, to wit, a military

aircraft, and that the government otherwise would have been forced to produce on its own.” Id.

at 813.

          Similarly, in In re Commonwealth’s Motion to Appoint Counsel Against or Directed to

Defender Association of Philadelphia, the Commonwealth of Pennsylvania and several

Pennsylvania counties sought to prevent attorneys from the Federal Community Defender

Organization from representing clients in state post-conviction proceedings. Defender Ass’n,

790 F.3d at 461. The Federal Community Defender removed the matter to federal court under

the federal officer removal statute. Id. The Third Circuit noted that the Federal Community

Defender was created through the Criminal Justice Act, in part for the purpose of providing

representation to indigent federal habeas corpus petitioners. Id. at 472. As such, the Third

Circuit found, “the Federal Community Defender’s representation of state prisoners in




                                                  8
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 9 of 17




[Pennsylvania’s Post-Conviction Review Act] proceedings is closely related to its duty to

provide effective federal habeas representation.” Id. The court thus held that the Federal

Community Defender “provides a service the federal government would itself otherwise have to

provide.” Id. at 469. The Federal Community Defendant was therefore “acting under” the

federal government when it engaged in the conduct that the plaintiffs sought to stop. Id.

       In contrast, however, “compliance (or noncompliance) with federal laws, rules, and

regulations does not by itself [bring a party] within the scope of the statutory phrase ‘acting

under’ a federal ‘official.’” Watson, 551 U.S. at 153. In Watson v. Philip Morris Companies,

Inc., Philip Morris argued that it was entitled to federal officer removal because it was subject to

detailed regulation and supervision by the Federal Trade Commission (FTC) in relation to

cigarette testing. Id. The Supreme Court disagreed, stating that “though we find considerable

regulatory detail and supervision, we can find nothing that warrants treating the FTC/Philip

Morris relationship as distinct from the usual regulator/regulated relationship.” Id. at 157. The

Court noted that a “[a] contrary determination would expand the scope of the statute

considerably, potentially bringing within its scope state-court actions filed against private firms

in many highly regulated industries.” Id. at 153. The Court explained that neither the language

nor purposes of the federal officer removal statute supported expanding the statute to such a

degree. Id. at 152.

       In summary, something more than regulation by the federal government or compliance

with federal law by the private entity is required to establish an “acting under” relationship

between the private entity and the federal government. That said, the burden is not so high that a

private entity must establish that it has an agency relationship with the federal government. The




                                                 9
         Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 10 of 17




private entity need only show that the allegations in the complaint are directed at the private

entity’s efforts to assist a federal superior.

        According to UPMC, Plaintiffs’ allegations are directed at UPMC’s efforts to assist the

federal government in building a nationwide network of interoperable health information

technology. (ECF No. 1, at 1). The federal government, as one of the largest purchasers of

healthcare services, “has emphasized the important role that health [information technology]

plays in improving both the quality and efficiency of healthcare in the United States.” Id. at

¶¶ 16–17. To that end, President Bush first established the National Health Information

Technology Coordinator by executive order in 2004. Exec. Order No. 13,335, 69 Fed. Reg.

24,059 (Apr. 27, 2004). The National Coordinator, an advisor to the Secretary of DHHS, was

“to provide leadership for the development and nationwide implementation of an interoperable

health information technology infrastructure to improve the quality and efficiency of health

care.” Id. The National Coordinator’s responsibilities included coordinating efforts of the public

and private healthcare sectors and collaborating with public and private interests. Id.

        Then, in 2009, Congress enacted the Health Information Technology for Economic and

Clinical Health Act (HITECH Act), 2 which created the Office of the National Coordinator for

Health Information Technology (ONC) within DHHS. 42 U.S.C. § 300jj-11. The HITECH Act

gave the ONC much the same responsibilities and objectives as the 2004 executive order gave

the National Coordinator, including coordinating and collaborating with the private healthcare

sector. Id. The Act also appropriated funds for DHHS to “invest in the infrastructure necessary

to allow for and promote the electronic exchange and use of health information for each



2
 The HITECH Act was enacted as a part of the American Recovery and Reinvestment Act of
2009, at Pub. L. No. 111-5, Title XIII, 123 Stat. 115 (2009). The HITECH Act is codified in
scattered sections of title 42 of the United States Code.


                                                 10
        Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 11 of 17




individual in the United States.” 42 U.S.C. § 300jj–31. In that vein, the Act created the

Meaningful Use Program. 42 U.S.C. §§ 1395w-4(o), 1395ww(n); 42 C.F.R. § 495.2. Under this

program, eligible healthcare providers receive incentive payments from DHHS if they

demonstrate “meaningful use” of certified EHR technology. 42 U.S.C. §§ 1395w-4(o),

1395ww(n); 42 C.F.R. § 495.2.

       DHHS structured the Meaningful Use Program in stages. 75 Fed. Reg. 44,321–22; 42

C.F.R. §§ 495.20–495.24. At each progressive stage, DHHS increased the criteria required to

receive greater incentive payments. 75 Fed. Reg. 44,321–22; 42 C.F.R. §§ 495.20–495.24. For

example, to receive incentive payments at Stage 2, an eligible provider must, among other things,

show that a certain percentage of patients’ health records are available to the patients in an

electronic format. (ECF No. 1-3, at 144–45 (CMS, EHR Incentive Programs for Eligible

Professionals: What You Need to Know for 2015 Tipsheet)). At Stage 3, an eligible provider

must show that a certain percentage of patients have also actually accessed their records

electronically. Id. at 149 (CMS, Eligible Professional Medicaid EHR Incentive Program Stage 3

Objectives and Measures, Objective 6 of 8). According to UPMC, “[o]nline patient portals have

been the most effective and efficient way to meet many of the objectives in the federal

Meaningful Use Program.” (ECF No. 1, at ¶ 30). And, meeting the program’s criteria relative to

patient participation and usership requires raising awareness of a provider’s website and patient

portal, as well as ensuring that the website and portal are “engaging and user-friendly.” Id. at 1;

(ECF No. 1-3, at 163 (ONC, How to Optimize Patient Portals for Patient Engagement and Meet

Meaningful Use Requirements)).

       UPMC, as a participant in the Meaningful Use Program, receives incentive payments

from DHHS for its development and use of the UPMC website and the MyUPMC portal in




                                                 11
        Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 12 of 17




accordance with the program’s criteria. (ECF No. 1, at ¶ 39). In particular, UPMC must, among

other things, raise awareness and increase usability of the UPMC website and the MyUPMC

portal. Id. at 1, ¶ 42. Plaintiffs’ Complaint addresses the design and functionality of UPMC’s

website and patient portal, implicating UPMC’s implementation of the Meaningful Use Program,

particularly as the implementation involves patient engagement and usership. The fact that the

government offers payment in exchange for UPMC’s voluntary participation in implementing a

nationwide EHR network shows the relationship between UPMC and DHHS is less like the

regulator-regulated relationship in Watson and more like the government contractor relationship

in Papp. And, Plaintiffs’ allegations are directed at this relationship. UPMC is therefore “acting

under” a federal superior for purposes of the federal officer removal statute.


       ii. Whether Plaintiffs’ claims are “for or relating to” an act under color of federal office

       Next, the parties dispute whether Plaintiffs’ claims are “for or relating to” an act under

color of federal office. To establish this element, the removing defendant only needs to show

that there is “a ‘connection’ or ‘association’ between the act in question and the federal office.”

Defender Ass’n, 790 F.3d at 471. This is a broad standard: as noted by the Third Circuit,

Congress’s addition of “or relating to” in 2011 “was intended to broaden the universe of acts that

enable Federal officers to remove to Federal court.” Id. at 471–72 (internal quotations omitted).

Here, Plaintiffs’ allegations target mechanisms by which UPMC manages and markets its

website and patient portal. There is plainly a connection or association between UPMC’s

website management and marketing strategies and the Meaningful Use program, particularly the

incentives that are tied to patient participation and usability. Plaintiffs’ claims are therefore “for

or relating to” an act under color of federal office.




                                                  12
        Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 13 of 17




       iii. Whether UPMC has raised a colorable federal defense

       Lastly, the parties dispute whether UPMC has raised a defense that is both colorable and

based in federal law. A defense is colorable if it is “‘legitimate and [could] reasonably be

asserted, given the facts presented and the current law.’” Papp, 842 F.3d at 815 (quoting

Colorable Claim, Black’s Law Dictionary (10th ed. 2014)). This does not mean, however, that

the defendant must “win his case before he can have it removed.” Id. (internal quotations

omitted); see also Cessna v. REA Energy Coop., Inc., 753 Fed. App’x. 124, 128 (3d Cir. 2018)

(quoting Jefferson County v. Acker, 527 U.S. 423, 432 (1999)) (“But ‘[t]o choose between’ these

competing interpretations of . . . the law ‘is to decide the merits of this case,’ which ‘would

defeat the purpose of the removal statute.’”). As to the requirement that the defense be based in

federal law, the Third Circuit has explained that “[t]his requirement assures that federal courts

have Article III jurisdiction over federal officer removal cases.” Defender Ass’n, 790 F.3d at

473. Accordingly, federal officer removal is “allowed if, and only if, ‘it appears that a Federal

question or a claim to a Federal right is raised in the case, and must be decided therein.’” Id. at

472 (quoting Mesa v. California, 489 U.S. 121, 126–27 (1989)).

       Here, UPMC argues that it will raise four colorable federal defenses in response to the

Complaint: a duty-based defense under the Health Insurance Portability and Accountability Act

(HIPAA); preemption of Plaintiffs’ state law claims by HIPAA; Buckman preemption; and the

dormant Commerce Clause.

       a. Duty-based defense under HIPAA. The most common type of defense is a duty-based

defense. Defender Ass’n, 790 F.3d at 473. In the federal officer removal context, a duty-based

defense must be one that is “based on a federal duty to act, or the lack of such a duty,” such as

denying alleged violations of a federal duty. Id. at 473–74. In the present Complaint, Plaintiffs




                                                 13
           Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 14 of 17




make several allegations related to HIPAA. First, Plaintiffs identify UPMC as a covered entity

under HIPAA. (ECF No. 1-2, at ¶ 17). Second, the Complaint contains a section entitled

“UPMC’s Duties of Confidentiality,” under which the first subsection is “Federal Law.” Id. at

¶¶ 23–26. Citing HIPAA, Plaintiffs allege in this subsection that “a health care provider may not

disclose personally identifiable information about a patient, potential patient, or household

member of a patient for marketing purposes without the patient’s express written authorization.”

Id. at ¶ 23. And lastly, Plaintiffs allege that under HIPAA, an IP address is considered

personally identifiable information, and that cookies and browser fingerprints are protected

personal identifiers. Id. at ¶¶ 112, 117, 136. In the Notice of Removal, UPMC disagrees and

states that it will argue “that the data at issue—the content of web searches, IP addresses,

cookies, and browser fingerprints—are not subject to HIPAA.” (ECF No. 1, at ¶ 59). Plaintiffs

plainly allege that UPMC has a federal duty under HIPAA and that UPMC violated that duty.

Because UPMC denies violating its duties under HIPAA, UPMC raises a colorable federal

defense.

        b. Preemption defenses. A defense based on federal preemption of state law is also

sufficient to raise a colorable federal defense for the purposes of the federal officer removal

statute. Defender Ass’n, 790 F.3d at 473; Cessna v. REA Energy Coop., Inc., 753 Fed. App’x.

124, 128 (3d Cir. 2018). UPMC raises two preemption defenses. First, UPMC contends that

“certain state-law privacy standards are preempted under HIPAA.” (ECF No. 1, at ¶ 62).

Whether or not that is true is for a federal court to decide, as it will require the interpretation of a

federal statute. Second, UPMC argues that Buckman preemption applies here. In Buckman, the

plaintiffs alleged that the defendant made fraudulent representations to the Food and Drug

Administration in order to obtain approval of a medical device. Buckman Co. v. Plaintiffs’ Legal




                                                   14
        Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 15 of 17




Comm., 531 U.S. 341, 343 (2001). The Supreme Court held that the plaintiffs’ state-law fraud-

on-the-FDA claims were impliedly preempted by the Federal Food, Drug, and Cosmetic Act

because those state-law claims “inevitably conflict[ed] with the FDA’s responsibility to police

fraud consistently with the Agency’s judgment and objectives.” Id. at 348–50. The Court

explained that federal preemption is warranted where “the relationship between a federal agency

and the entity it regulates is inherently federal in character.” Id. at 347. UPMC argues that the

nature of its involvement in DHHS’s Meaningful Use Program is inherently federal. (ECF No.

1, at ¶ 65). UPMC thus contends it is entitled to federal judicial review to assess allegations that

implicate its relationship with DHHS and involvement in the Meaningful Use Program. Id.

Having already found that UPMC was “acting under” DHHS when it engaged in the complained-

of conduct, it follows that the relationship between UPMC and DHHS is “inherently federal” in

nature, such that the issue of whether Plaintiffs’ state-law claims are preempted under the

principles articulated in Buckman should be decided by a federal court. In sum, UPMC’s

HIPAA preemption and Buckman preemption defenses are colorable federal defenses.

       c. Dormant Commerce Clause. Lastly, the dormant Commerce Clause “prohibits state

laws that unduly restrict interstate commerce.” Tenn. Wine & Spirits Retailers Ass’n v. Thomas,

139 S. Ct. 2449, 2459 (2019). Accordingly, “a state law that has the ‘practical effect’ of

regulating commerce occurring wholly outside that State’s borders is invalid under the

Commerce Clause.” Healy v. Beer Inst., 491 U.S. 324, 332 (1989). Presently, UPMC avers that

it has providers in states outside of Pennsylvania; its patients come from around the globe; and

its website and patient portal “provide an easily accessible, interstate (and international) platform

by which providers, patients, and others can manage or learn more about their or others’

healthcare.” (ECF No. 1, at ¶ 64). UPMC asserts that Plaintiffs’ Complaint alleges that




                                                 15
           Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 16 of 17




“Pennsylvania law—including the legislative proscriptions of the Commonwealth’s wiretapping

and trade practices statutes—restricts how UPMC can design and manage” its website and

patient portal. Id. Relying on a Second Circuit case (perhaps because there does not appear to

be a Third Circuit case on point), UPMC argues that the dormant Commerce Clause provides a

defense to Plaintiffs’ claims, because “‘it is difficult, if not impossible, for a state to regulate

internet activities without projecting its legislation into other States.’” Id. at ¶ 63 (quoting Am.

Booksellers Found. v. Dean, 342 F.3d 96, 103 (2d Cir. 2003) (internal quotations omitted)).

Because the dormant Commerce Clause is federal law, and because it presents a defense that is

“legitimate and [could] reasonably be asserted, given the facts presented and the current law,”

Papp, 842 F.3d at 815 (internal quotations omitted), UPMC has raised a colorable federal

defense.


        In conclusion, UPMC has pleaded facts supporting removal under the federal officer

removal statute. UPMC has shown that by its participation in the Meaningful Use Program, it

was “acting under” DHHS when it engaged in the conduct that is at issue in the Complaint.

Furthermore, the complained-of conduct is “for or relating to” an act under color of office, and

UPMC has raised several colorable federal defenses. Consequently, Plaintiffs’ Motion to

Remand will be denied.


B. Removal under CAFA

        Having found that this Court has subject matter jurisdiction under the federal officer

removal statute, the Court does not need to reach the issue of whether it also has jurisdiction

under CAFA. Accordingly, the Court will not address the parties’ CAFA arguments or

Plaintiffs’ additional Motions filed in support of their Motion to Remand at this time.




                                                   16
        Case 2:20-cv-00359-MJH Document 41 Filed 07/31/20 Page 17 of 17




III. Conclusion

       THEREFORE, based on the foregoing, Plaintiffs’ Motion to Remand this matter to state

court is hereby DENIED. Additionally, Plaintiffs’ Motion for Jurisdictional Discovery is

DENIED AS MOOT, and Plaintiffs’ Request for Judicial Notice is DENIED AS MOOT.



IT IS SO ORDERED.


DATE __________________                                    __________________________
                                                           Marilyn J. Horan
                                                           United States District Judge




                                              17
